REASONS FOR ALLOWANCE
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Taos.  Taos, however, does not teach or reasonably suggest a method of applying a protective film to a construction panel as recited in claim 1 comprising selectively applying an adhesive composition to a peripheral region of a surface of the panel at a coat weight of 15-25 gsm wherein the peripheral region extends from a position inset from the edge of the construction panel by a distance of 0.5-2.5% of the width of the surface of the construction panel and across from 0.5-2% of the width of the surface panel.  While Hassall discloses providing an adhesive free width at the edge of a sheet during an adhesive lamination process, in Hassall the adhesive free region is provided to prevent excess laminating adhesive from being extruded from the edges of the laminated sheets (3:4-9 of Hassall).  Thus, in Hassall the adhesive spreads out to cover the inset region during lamination (FIG. 3 of Hassall).  Neither Taos, Hassall, nor any other of the prior art references of record, however, teach or reasonably suggest the recited combination of coat weight and inset distance recited in claim 1.  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claim 1 is deemed non-obvious.  Claims 2-4 and 6-18 depend either directly or indirectly from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746